DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D (Figs. 8-9C) in the reply filed on 12/28/2021 is acknowledged. Claims 8-11 are hereby withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the jet plate is configured to be received within at least a second heat exchange base.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a second heat exchange base” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 16, the claim recites “the jet plate is configured to be received within at least a second heat exchange base” which renders the claim indefinite as the drawings and specification do not show a second heat exchange base. As such, the claim is too indefinite to examine with art and clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann (US 2009/0032937).

Regarding claim 1, Mann teaches a jet impingement cooling assembly (100, Fig. 1) for semiconductor devices (see paragraph [0002]), comprising: 
a heat exchange base (108, Fig. 1, see paragraph [0017]) having an inlet chamber (154, Fig. 1, see paragraph [0017]) and an outlet chamber (156, Fig. 1, see paragraph [0018]); 
an inlet connection in fluid connection with the inlet chamber (defined as the connection of the flow path from the inlet); 
an outlet connection in fluid connection with the outlet chamber (defined as the connection of the flow path from the inlet); 
a jet plate coupled to the inlet chamber (176, Fig. 3, paragraph [0020]); and 
a jet pedestal formed on the jet plate and having a raised surface with a jet nozzle (see Annotated Fig. 1) formed therein (see Fig. 2 which shows the nozzle and pedestal being an integral construction).  

    PNG
    media_image1.png
    457
    833
    media_image1.png
    Greyscale

Regarding claim 2, Mann teaches the jet impingement cooling assembly for semiconductor devices of claim 1, wherein the heat exchange base is configured to receive a semiconductor module (102, Fig. 2, see paragraph [0017]) including at least one semiconductor device (see paragraph [0017]) with a frontside facing away from the inlet chamber and a backside facing the jet plate (see Fig. 2).  

Regarding claim 3, Mann teaches the jet impingement cooling assembly for semiconductor devices of claim 2, wherein the jet pedestal is positioned on the jet plate to cause jet impingement of fluid flow from the inlet chamber through the jet nozzle and onto the backside of the semiconductor device (see Fig. 2, see paragraph [0017]).  

Regarding claim 4, Mann teaches the jet impingement cooling assembly for semiconductor devices of claim 3, wherein a fluid flow path is defined from the inlet connection to the inlet chamber, through the jet nozzle, onto the backside of the semiconductor device (see Fig. 1-2, see paragraph [0017]), 
through at least one return channel defined by pedestal walls of the jet pedestal and thereby to the outlet chamber, and from the outlet chamber through the outlet connection (see Fig. 1-2, which shows the return flow indicated by the arrows after contacting the semiconductor device to the outlet).  

Regarding claim 5, Mann teaches the jet impingement cooling assembly for semiconductor devices of claim 4, wherein the return channel is defined between the pedestal walls and at least one wall of the heat exchange base (see Fig. 2).  

Regarding claim 6, Mann teaches the jet impingement cooling assembly for semiconductor devices of claim 4, wherein the jet plate has a second jet pedestal with a second jet nozzle, and further wherein the return channel is defined between the pedestal and the second pedestal (see Fig. 3, there are multiple jet pedestal/jet nozzles on 176 as defined in Annotated Fig. A above).  

Regarding claim 13, Mann teaches a jet plate assembly (100, Fig. 1) for jet impingement cooling of a semiconductor device (see paragraph [0002]), comprising: 
a jet plate (176, Fig. 3, paragraph [0020]) configured to be received within a heat exchange base (108, Fig. 1, see paragraph [0017]); and 
a jet pedestal formed on the jet plate (see Annotated Fig. 1 above) and having at least one jet nozzle (see Annotated Fig. 1 above) formed within a raised surface that is raised from the jet plate surface by at least one jet pedestal wall connecting the jet plate to the raised surface (see Fig. 2 which shows the nozzle and pedestal being an integral construction), 
wherein the jet plate, when received within the heat exchange base, defines a fluid flow path from an inlet chamber of the heat exchange base through the jet nozzle (see Fig. 1-2, see paragraph [0017]), and through a return path defined by the at least one jet pedestal wall to an outlet chamber of the heat exchange base (see Fig. 1-2, which shows the return flow indicated by the arrows after contacting the semiconductor device to the outlet).  

Regarding claim 14, Mann teaches the jet plate assembly for jet impingement cooling of a semiconductor device of claim 13, wherein the jet plate is configured to be coupled to at least one wall of the heat exchange base (see Fig. 1-3), and to a chamber divider of the heat exchange base that separates the inlet chamber and the outlet chamber (see Fig. 1 which shows the a divider dividing the outlet from the inlet 152).  

Regarding claim 15, Mann teaches the jet plate assembly for jet impingement cooling of a semiconductor device of claim 13, wherein the jet pedestal is positioned on the jet plate to cause jet impingement of fluid flow from the inlet chamber through the jet nozzle and onto the backside of a semiconductor device mounted on a semiconductor module that is coupled to the heat exchange base, as part of the fluid flow path (see Fig. 1-2, see paragraph [0017]).  

Regarding claim 17, Mann teaches the jet plate assembly for jet impingement cooling of a semiconductor device of claim 13, wherein the jet plate includes a second jet pedestal having a second jet nozzle (see Fig. 3 which shows multiple jet pedestals and nozzles).  

Regarding claim 18, Mann teaches a method of making a jet impingement cooling assembly (100, Fig. 1) for semiconductor devices (see paragraph [0002]), comprising:
forming a heat exchange base having (108, Fig. 1, see paragraph [0017]) an inlet chamber (154, Fig. 1, see paragraph [0017]) and an outlet chamber (156, Fig. 1, see paragraph [0018]); 
forming an inlet connection in fluid connection with the inlet chamber  (defined as the connection of the flow path from the inlet); 
forming an outlet connection in fluid connection with the outlet chamber (defined as the connection of the flow path from the inlet); 
forming a jet plate configured to be coupled to the inlet chamber (176, Fig. 3, paragraph [0020]); and 
forming a jet pedestal on the jet plate and having a raised surface with a jet nozzle (see Annotated Fig. 1 above) formed therein (see Fig. 2 which shows the nozzle and pedestal being an integral construction). 

Regarding claim 20, Mann teaches the method of claim 18, further comprising: forming a chamber divider within the heat exchange base that separates the inlet chamber from the outlet chamber, and that is configured to receive the jet plate (see Fig. 1 which shows the a divider dividing the outlet from the inlet 152).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mann.

Regarding claim 19, Mann teaches the method of claim 18, but does not teach forming the jet pedestal as a trapezoidal prism. Howveer, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Mann with a jet pedestal as a trapezoidal prism, as such a modification would have involved a mere change in shape of a component, which is a matter of design choice and is recognized to be within the skill of those of ordinary skill in the art. 

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763